DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to applicant’s RCE submission dated 01/28/2021.
Status of Claims
Claims 1-19 and 21 are pending.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Reasons for Allowance
Under 35 USC § 101 
The additional elements in the independent claims integrate the claims into a practical application. Specifically, “iteratively searching and identifying the set of simulated routes for performing the set of simulated work orders, and where the one or more processors, when generating the one or more simulated schedules, are configured to: generate the one or more simulated schedules based on the set of simulated routes”. Paragraph [0031] recites, “In this case, the forecasting platform can generate the set of simulated routes using a routing technique, such as a Tabu Search technique, a shortest-path technique (e.g., Dijkstra's algorithm), a solution to the traveling salesman problem (e.g., a heuristic and approximation technique, a constructive heuristics technique, a technique using iterative improvement, etc.), and/or the like. Additionally, 
Accordingly, the pending claims 1-19 and 21 are thereof eligible under 35 USC § 101.

Under 35 USC § 103 
Applicant’s arguments pages 20-21 dated 12/30/2020 are persuasive. None of the cited references by the Examiner discloses or suggests the features in the present claims, “generate, based on receiving the request, one or more simulated schedules for simulating performance of the set of simulated work orders, the one or more simulated schedules including simulated scheduling information identifying a fleet of vehicles or a group of drivers that are to use a set of simulated routes for performing the set of simulated work orders, where the one or more processors, when generating the one or more simulated schedules, are configured to: determine the set of simulated routes using the set of simulated work orders and by iteratively searching and identifying the set of simulated routes for performing the set of simulated work orders, and where the one or more processors, when generating the one or more simulated schedules, are configured to: generate the one or more simulated schedules based on the set of simulated routes”, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-19 and 21 are therefore distinguished from the prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Huang Lin Department of Applied Mathematics Dalian University of Technology Dalian City, “Multi-Constrained Routing Based on Tabu Search”, 2007 IEEE International Conference on Control and Automation, Guangzhou, CHINA - May 30 to June 1, 2007.
The publication focuses on the development of efficient quality of service (QoS) routing algorithms in a high-speed network environment is a very difficult task due to the need to provide divergent services with multiple QoS requirements. It is proposed TS_MCOP, a novel heuristic algorithm, by applying Tabu search to Dijkstra's algorithm.The heuristic first translates multiple QoS weights into a single metric and then seeks to find a feasible path by Tabu search.Simulation results show our algorithm has features of well performance of success ratio and cost optimization..
2) Heng Wang*, Jie Fang, Hua Wang, Ya-Min Sun
Department of Computer Science and Technology, Nanjing University of Science and Technology, 608 Staff Room, Nanjing 210094, China “TSDLMRA: an efficient multicast routing algorithm based on Tabu search”, Journal of Network and Computer Applications 27 (2004) 77–90, received 17 June 2003.

3) Lianjun An IBM TJ. Watson Research Center Yorktown, New York 10598, U.S.A.
alianjun@us.ibm.com, “Operation-Oriented Design of Decision Support Systems”, 978-1-4673-2401-4112 ©2012 IEEE
The publication discloses, operation-oriented design is a practical approach to develop a robust business solution that can reduce reengineering effort and improve reusability. Taking implementing forecast engine for business operation planning process as an example, we first discuss the requirement from operational perspective, including data sources, analytic capability. So that we can design and develop a smart and integrated supply chain, the computer implemented and Internet connected information system that aligns with its supported business process. In our example, we start with how to assess product demand from analyzing sale history and product lifecycle specification and correlating with external economic indicators. The proposed flexible IT system will enable collaboration between users in the product planning process, provides configurable and extensible platform and makes intelligent prediction of 
4) Benbassat, Moshe et al. (US 20030033184 A1) discloses, A system for assigning human resources to service tasks. A long term forecasting module enables one or more users simultaneously working on that module to assign tasks that should be fulfilled in the each specific region, based on analysis of past demand and actual service operations. A mid-term planning module enables one or more users simultaneously working on that module to roughly allocate resources to fulfill actual future tasks and expected task demands. A short-term scheduling module enables one or more users simultaneously working on that module to roughly allocate specific human resources to fulfill actual tasks. A coordination module immediately propagates any change in the parameters of the human resource assignments resulting at any one of the forecasting, planning or scheduling modules to effect the other two modules. An analyzing module repeatedly checks the assignment actual status upon any introduction of an assignment update by the forecasting and planning modules to detect discrepancies and to generate alerts to correct those discrepancies.
5) Tonouchi, Hidenori et al. (US 20020174037 A1) the invention provides a data processing method for a parts supply management system for supplying a volume of parts which is neither excessive nor short by maintaining a close relationship between a user and a supplier. In the data processing method, a supplier side server (10) receives parts utilization forecast information and order information from a user side server (20) via a network (1), stores the parts utilization forecast information and the order information, obtains production arrangement information based on the parts utilization forecast information, obtains stock forecast information 
6) Najmi; Adeel (US 20160217406 A1) discloses a self-learning supply chain comprising closed-loop feedback monitoring of compliance, levers effectiveness, key assumptions, early warning sensors, and key performance indicators. Self-learning supply chain enables root cause analysis of supply chain execution failures and problems and provides tools to planners to proactively resolve supply chain disruptions.
7) Banerjee; Dipyaman et al. (US 20160307145 A1) discloses Evaluating project schedules on a computer system. One or more tasks are identified and corresponding set of deterministic task durations are determined. An initial schedule for completing the tasks is generated based on the deterministic task durations and based on one or more resources. A set of probabilistic durations for the tasks are determined and execution of the tasks is simulated according to the initial schedule based on the set of probabilistic durations.
8) GOLDSTEIN; Rhys et al. (US 20130041643 A1) discloses personas are used to generate simulated occupant schedules from a limited number of real-world occupant schedules. Characteristics of the real-world schedules are manipulated so as to fit desired characteristics. For example, whereas the real-world schedules may have certain statistics associated with them, an embodiment of the present invention can steer such characteristics to meet desired attributes. For example, attributes such as arrival and departure times can be made to fit within predetermined intervals. Many simulated schedules can be generated from a small number of real-world schedules where the simulated schedules exhibit desirable real-world characteristics.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
/AAE/